Citation Nr: 1438302	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant served with reserve components, which included a period of active duty for training from October 1958 to March 1959.  

This matter comes to the Board of Veterans' Appeals (Board) following a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2012 the Board remanded the appellant's claim for additional development.  Following completion of that development the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in April 2013 continuing the denial of the appellant's claim.  


FINDINGS OF FACT

1.  The appellant had no active duty service, and service connection is not in effect for any disability.  

2.  The onset of hearing loss is not traceable to a period of active duty for training or inactive duty training.  


CONCLUSION OF LAW

The appellant does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.385 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through a pre-decisional notice letter, dated in April 2010, the AOJ notified the appellant of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the April 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the AOJ notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the appellant identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  The AOJ requested that the appellant submit evidence in support of his claim.  Additionally, the April 2010 letter provided the appellant notice regarding the assignment of effective dates and disability rating elements.  

Also, VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claim.  

The Board notes that, the appellant's service treatment records (STRs) for his October 1958 to March 1959 period of active duty for training are not available.  Searches were conducted through the VA's Records Management Center (RMC) in St. Louis, Missouri, as well as the Texas Military Forces (TMF), Adjutant General's Department.  (Parenthetically, it appears that the RMC neither accepts nor stores STRs belonging to individuals with no active duty service.  See e.g. M21-MR III.iii.2B.15.d).  Both the RMC and TMF notified the AOJ that the appellant's service records associated with his Army National Guard service were unavailable.  In May 2011, the AOJ contacted the appellant and notified him of the results of its records search, and requested that he submit records in his possession that would support his claim.  A review of the claims file does not reflect that the appellant has submitted any additional records.  Furthermore, in a January 2012 statement, the appellant reported that he had submitted all the available evidence he had or was aware of.  

In accordance with the Board's August 2012 Remand instructions, the AOJ attempted to verify the appellant's "Selective Reserve/National Guard" service dates to include the specific dates for any active duty, active duty for training, and inactive duty training.  It also again contacted the TMF and requested information about the appellant's status in the Texas Army National Guard, as well as requested any available records and/or information about the location of any available records.  The AOJ also sent the appellant a letter, dated later in August 2012, requesting information about his disability and its date of onset.  The letter, in particular, noted the following:

We are attempting to verify your active duty for training (ADT) and inactive duty for training (IDT) periods.  If one or more of your claimed disabilities and/or diseases had its onset or was aggravated during a period of ADT or IDT, please tell us when the injury/disease occurred (limited to the month/year), the complete unit you were assigned to at the time of the incident (down to company level), and the type of training (ADT/IDT) you were conducting at the time of the event.  

Later in August 2012, the AOJ received a response from the appellant to the above-referenced letter.  The appellant noted, 

I believe that you have all of my records and the exact dates that I was on active duty for training and inactive duty training.  Even though my career field was as a combat medic, I was also trained to shoot M-1s and was assigned to a mortar platoon.  Both M-1s and the mortars are extremely loud.  Being exposed to these noises on a continuous basis for an extended period of time affected my hearing.  We had not heard of hearing protection at that time, and it simply was not available.  I believe that is when my hearing loss began.  Over time, it has just continued to decrease.  

Although I cannot pinpoint an exact date and time of an incident, it happened over a protracted time frame where I was exposed to continuous, persistent, and irritating loud noises of training for combat.  

Later that month, August 2012, the National Personnel Records Center (NPRC) provided the appellant's personnel records associated with his service from April 1983 to February 2002 with the Texas Army National Guard.  In September 2012, the AOJ received the appellant's Army National Guard Retirement Points History Statement (RPHS).  The source for the RPHS is unclear.  The RPHS identified, in particular, the appellant's above-noted active duty for training from October 1958 to March 1959, as well as his service in the U.S. Army Reserve from November 1959 to April 1964.  (Parenthetically, the appellant reported in his February 2010 VA application for benefits that he was discharged from the Army Reserve in 1963.)  The RPHS also identified the appellant's service in the Army National Guard from April 1983 to February 2002.  Neither the personnel records nor the RPHS provided the specific dates of any active duty for training or inactive duty training.  In September 2012, the TMF reported that it did not have any of the appellant's records and suggested the AOJ contact the appellant and work with him directly to obtain his records.  

In a December 2012 letter to the appellant, the AOJ reported that the National Personnel Records Center ". . . sent us all available records from your personnel file and verified  your service."  In the letter, the AOJ also requested that the appellant verify the details of his service while working at UTES #1 (Unit Training Equipment Site) with the Texas Army National Guard.  The appellant failed to reply to the AOJ's request for that information.  

The Board notes, in summary, that the appellant had a period of verified active duty for training from October 1958 to March 1959.  He appears to also have had additional service with the U.S. Army Reserve from November 1959 to April 1964, and with the Texas Army National Guard from April 1983 to February 2002.  The appellant has not been reported to have active duty service per a response from the NPRC in August 2012.  The AOJ has been unable to verify the specific dates of any additional active duty for training and/or inactive duty training, or to obtain STRs associated with the appellant's service in the Selective Reserve or the Army National Guard.  

The appellant has been provided a VA examination in connection with his claim of service connection for bilateral hearing loss.  As noted above, the appellant has not identified that he suffered a specific acoustic injury or that he was treated for such injury during a period of active duty for training or inactive duty training.  The appellant has reported that he was exposed to military weapons' noise without proper hearing protection and that his hearing loss, which he identifies as coming on gradually, is related to such noise.  The appellant's contentions with regard to weapons' noise exposure appear to be associated with his Army National Guard and Reserve service from October 1958 to April 1964, as he references use of the M-1 rifle.  The VA examiner considered the appellant's reported history but was unable to provide a medical opinion without resorting to speculation due to the lack of any medical records to review prior to 1988.  

The Board notes that the appellant has not submitted any medical opinion evidence favorable to his claim.  He has submitted medical records dated during his period of Texas Army National Guard service (1983 to 2002).  These records identify the appellant as a full-time federal civilian employee working for the Texas Army National Guard (besides his service in traditional National Guard status, encompassing weekend drilling, as well).  

In light of the discussion above, the Board concludes that no additional action is found warranted to comply with the duty to assist in connection with the claim on appeal.  
II.  Analysis

Generally, in order to qualify for VA benefits, a claimant must be a "veteran."  D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A "veteran" is a person who served in the active military, naval, or air service.  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d).  A veteran may obtain compensation for a disability incurred in the line of duty, or aggravated in the line of duty, in active military, naval, or air service during wartime or peacetime.  38 U.S.C. §§ 1110, 1131.  

The term "active military, naval, or air service" is defined to include (1) active duty or a period of active duty for training during which a person was disabled from a disease or injury; and (2) any period of inactive duty for training during which a person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24)(A)-(C).  See also VAOPGCPREC 8-2001 (the term "injury" denotes harm from external trauma, the term "disease" refers to some type of internal infection or degenerative process, and the term "trauma" commonly refers to the application of external force or violence).  

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training as well as those who have served on inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this case, because the appellant had no active duty service, but had active duty for training and inactive duty training, in order to establish basic eligibility for veterans benefits, the appellant must establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training, or disabled from an injury incurred in or aggravated in line of duty during inactive duty training.  Additionally, certain evidentiary presumptions are applicable only to periods of active duty service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

At the time the appellant filed his claim for service connection for hearing loss in February 2010, he submitted a statement in support of claim (VA Form 21-4138) associated with his application for benefits.  In that statement, the appellant contended that his hearing loss was the result of noise exposure associated with his work as a supply technician with the Texas Army National Guard.  In particular, the appellant reported that he worked at UTES #1 at Camp Maxey in Powderly, Texas.  According to the appellant, at UTES #1, heavy equipment and armored vehicles were identified as being stored and serviced.  The appellant noted that his office was next to the main work bay, which, as a result of this proximity, subjected him to noise through a wall and large window.  The appellant commented that no armored or wheeled vehicles had mufflers.  

Following the denial of his claim in September 2010, the appellant submitted a notice of disagreement per an October 2010 VA Form 21-4138.  The appellant alleged that many noises during his military service (identified as "active and National Guard duty") contributed to his hearing loss.  In particular, the appellant alleged that as a civilian he never worked in a high noise area.  (The appellant's personnel records note a work history in "sales" from March 1966 to April 1983.)  

With regard to the limited medical evidence available, the appellant has submitted various reports of audiological examinations.  One of the records, in particular, references an audiogram dated in June 1988.  This is the earliest audiogram of record and identifies hearing loss for VA purposes in the right ear.  (Hearing loss for VA purposes in the left ear was identified in a February 1993 audiogram.)  In the "service component" section of the audiological examinations, the appellant is identified as "Other" and not a "Regular" or "Reservist" or "National Guard."  Additionally, under the section for Personal Data, the various audiograms reflect the appellant's civilian grade as "WG-06."  Furthermore, the audiograms note the appellant's place of work as "UTES #1."  An audiological examination report submitted by the appellant, dated in February 2002, also identifies the appellant as "other" and his civilian pay grade as "WG-06."  

Also associated with the records submitted by the appellant is a United States Department of Labor Notice of Occupational Disease and Claim for Compensation (Form CA-2).  The form, undated, lists the appellant's grade level as WG-6, his occupation as "parts & tool attendant," and the location where the appellant worked as "UTES #1."  Additionally, the form reflects a box noting the "employee's retirement coverage."  The box for CSRS (Civil Service Retirement System) was checked.  Otherwise, there is also a report from St. Joseph's Hospital and Health Center, dated in June 1998.  In that report, an audiologist notes the appellant's complaint of hearing loss, especially in the right ear, of gradual onset, in addition to a history of industrial noise exposure.  The appellant was noted to deny trauma, ear pain, drainage or dizziness.  

In the above-noted VA audiological examination, dated in August 2010, the examiner noted that he had reviewed the appellant's examination reports from his "civilian work" with the Texas Army National Guard.  The examiner noted the appellant's report of the onset of hearing difficulty 12-14 years earlier, that he had worked for the National Guard from 1983 to 2002, and that he was exposed to weapons' noise during his initial active duty for training period in 1958-59.  The report of examination reflected a diagnosis of bilateral sensorineural hearing loss.  The examiner opined the following:

As no [STRs] are available for review today from [the appellant's] 6 months of active military service from October 1958 to March 1959, I am unable to provide an opinion as to whether the [appellant's] current hearing loss is related to that 6 month's service 50 years ago without resorting to mere speculation.  

In April 2013 the same VA examiner again reviewed the appellant's claims file and reached the same conclusion as he had in August 2010.   

The Board is cognizant that there are employment positions within the National Guard where a military technician is a federal civilian employee.  As discussed briefly above, in some cases, the federal civilian employee is required to have dual status (i.e., maintain membership in the Selected Reserve (which includes the National Guard).  The Board concludes that the appellant served in dual status based on the evidence contained in his personnel records, his National Guard Retirement Points History Statement, and the reports of audiological examinations submitted by him noting his employment as a federal civilian employee.  Otherwise, the appellant has been unresponsive to the AOJ's request in December 2012 to clarify the specifics of his service with the Texas Army National Guard between April 1983 and February 2002.  

With that said, as noted above, the appellant has reported working at UTES #1 at Camp Maxie at Powderly, Texas and that during his work at the facility he was exposed to excessive noise.  In his Department of Labor claims form, which notes a claim for hearing loss and his employment as a federal civilian employee, the appellant identified his work location as UTES #1.  Whether any active duty for training or inactive duty training (drill weekends) with the Texas Army National Guard was also performed at UTES #1 is not known.  Nevertheless, assuming that National Guard training was conducted at the facility, the appellant's federal civilian work at UTES #1, based on his Department of Labor claims form, was five days a week (Monday-Friday).  Thus, it would appear that a significant amount of the reported noise exposure at UTES #1 was experienced as a federal civilian employee.  

As noted above, the appellant did not have any active duty service.  In order to establish basic eligibility for veterans' benefits, the appellant must establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training, or disabled from an injury incurred in or aggravated in line of duty during inactive duty training.  

In the present case, the medical evidence clearly demonstrates that the appellant does have hearing loss that meets the requirements of 38 C.F.R. § 3.385.  While it is regrettable that any STRs produced during the appellant's Reserve or National Guard service are unavailable, nonetheless the Board notes that the appellant has not identified that he was treated for any acoustic injury that occurred during a period of active duty for training or inactive duty training while in the Army Reserves or National Guard.  Furthermore, he has not described a specific incident in which he suffered acoustic trauma.  The Board notes that The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  See Reeves v. Shinseki, 682 F. 3d 988, 1003 (Note 7) (Fed. Cir. 2012), citing American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id.  

According to the appellant's report, he was exposed to weapons' noise during his verified period of active duty for training (and possibly, although not reported, during training periods while in the Army Reserve and National Guard) and that his bilateral hearing loss was a condition that manifested gradually over time.  The first evidence of documented hearing loss is in 1988, some 24 years following his separation from the U.S. Army Reserves.  

Significantly, there is a lack of any medical opinion evidence relating the appellant's hearing loss to any period of active duty for training or inactive duty training.  The appellant has not submitted any such evidence, and the Board finds the VA examiner provided a sufficient explanation for his inability to provide an opinion on the matter.  The Board notes that the VA examiner examined the appellant, reviewed the appellant's claims file, and considered the appellant's occupational and military history, to include that related to noise exposure.  The Board finds that the inability of the VA examiner to opine on the question of etiology was not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

The Board has considered the appellant's contentions with regard to his claim on appeal.  Of note, in his July 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant noted that he realized and accepted that part of his hearing loss could be attributed to age, but that the initial hearing loss, which he reported occurred "many years ago," was directly related to military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the appellant's hearing loss is related to a period of active duty for training or inactive duty training, falls outside the realm of common knowledge or expertise of the appellant.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1) (2013).  

The Board emphasizes that it does not question that the appellant was exposed to weapons' noise as he has contended.  Nevertheless, under the circumstances-given the lack of medical opinion evidence relating the appellant's current hearing loss to any period of active duty for training or inactive duty training-the Board concludes that service connection for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


